DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments to claims and remarks filed on 6/1/2022, with respect to Claims 1, 2, 6-10, 13 -15, 17 have been fully considered and are persuasive.  The rejections under 35 USC 112b and  under 35 USC 103  of  claims 1, 2, 6-10, 13 -15, 17  has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, 6-10, 13 -15, 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the independent claims are 1, 9, and 14  the closest prior art of record fails to teach or reasonably suggest the limitation,  a second grounded drift tube, disposed downstream of the AC drift tube assembly, and wherein at least one of the first grounded drift tube and the second grounded drift tube comprises a compact configuration, wherein the compact configuration comprises a drift tube length (L) and a drift tube diameter (D), wherein L/D is less than 2.  Hence, claims 1, 9 and 14 and the depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 6-10, 13 -15, 17 are allowed
	
Prior Art :  US 20160174355,  US10657011, US10991546,  US109943763, US9269541, US11189460, US20200357603  teaches an ion implantation system, comprising: an ion source and extraction system, arranged to generate an ion beam at a first energy; and a linear accelerator, disposed downstream of the ion source, the linear accelerator arranged to receive the ion beam as a bunched ion beam and accelerate the ion beam to a second energy, greater than the first energy, wherein the linear accelerator comprises a plurality of acceleration stages, wherein a given acceleration stage of the plurality of acceleration stages comprises: a drift tube assembly, arranged to conduct the ion beam; a resonator, electrically coupled to the drift tube assembly; and an RF power assembly, coupled to the resonator, and arranged to output an RF signal to the resonator, wherein the given acceleration stage does not include a quadrupole element wherein the drift tube assembly comprises a first grounded drift tube, an AC drift tube assembly, disposed downstream of the first grounded drift tube, and a second grounded drift tube, disposed downstream of the AC drift tube assembly, and wherein at least one of the first grounded drift tube and the second grounded drift tube comprises a compact configuration. But fails to teach the compact configuration comprises a drift tube length (L) and a drift tube diameter (D), wherein L/D is less than 2.  This is limitation is not obvious to an ordinary skill in the art. Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/3/20202